Citation Nr: 0713346	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.  

2.  Entitlement to service connection for a left wrist 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1985 to 
November 1990 and from November 1996 to March 2003.  He had 
National Guard service from December 1994 to November 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reveal that the veteran was treated 
for bilateral wrist and left ankle disorders.  Such records 
include a February 1998 diagnosis of intersection syndrome of 
the right wrist, a January 1999 diagnosis of transjugular 
fibrocartilage complex of the left wrist and an August 2000 
diagnosis of Achilles tendonitis of the left ankle noting 
that the veteran wore a cast for 1 week.  An undated service 
medical record shows the veteran fell and had left wrist pain 
for 2 months.  The assessment ruled out fracture versus 
tendonitis.  A February 2003 VA examination noted that the 
veteran complained of carpal tunnel pain since 1997 and 
evaluated the veteran's wrists as normal.  The examination 
found the veteran's left ankle was normal apparently based on 
range of motion studies.  The examiner noted that the veteran 
did not have any complaints.  

Private medical records dated in April and May 2003 were 
received subsequent to the February 2003 VA examination.  
These records ruled out carpal tunnel syndrome, compartment 
syndrome and tendonitis and provided diagnoses of bilateral 
Dequervain's tendonitis and bilateral mild tennis elbow.  The 
veteran continues to argue that he has a left ankle disorder 
due to service.  Post-service medical records show that in 
April 2003 he sprained his left ankle.  An April 2003 VA x-
ray reported soft tissue swelling and evidence of a joint 
effusion, and also found tiny calcific fragment adjacent to 
the inferior margin of the medial malleolus commenting that 
it is likely the residual of prior trauma given the greater 
soft tissue swelling on the lateral aspect.  Thus in light of 
the newly received evidence, the Board finds that another VA 
examination is warranted to determine the nature and etiology 
of the veteran's bilateral wrist and left ankle disorders.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current nature and etiology of the 
claimed right and left wrist disorders and 
left ankle disorder.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
medically indicated special studies and 
tests, including x-rays, should be 
accomplished.  The examiner should clearly 
report all examination and special test 
findings and clearly indicate whether or 
not medical diagnoses of the veteran's 
right and left wrists and left ankle are 
warranted.  If so diagnosed, after 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's right and 
left wrist disorders and left ankle 
disorder are related to service.  The 
examiner should comment on the impact of 
any intervening post-service injuries to 
include the veteran's April 2003 left 
ankle sprain.  A detailed rationale for 
all opinions expressed should be 
furnished. 

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




